Per Curiam.
Dennis Stradley appeals from an order of the district court for Antelope County, Nebraska, denying his motion for postconviction relief brought pursuant to the provisions of Neb. Rev. Stat. §§ 29-3001 et seq. (Reissue 1985). The court, after reviewing the files and records in the case, denied the motion without an evidentiary hearing. We have now reviewed the record and determine that the district court was correct in its decision. The judgment is affirmed.
Affirmed.
Krivosha, C. J., participating on briefs.